DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2020-0026192, filed on 03/02/2020 in Korea.

Information Disclosure Statement
The IDS filed on 12/09/2020; and 07/29/2021 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 12/09/2020 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee [US 2016/0100478].
Regarding claim 1, Lee discloses a display device (100, figures 1-3) comprising: 
a display module (120, figures 1 and 3) extending in a first direction (a horizontal direction is parallel to the display module, figures 1 and 3); 
a supporting portion (160, figures 1 and 3) disposed under the display module and which supports a part of the display module; 
a first driving part (150, figures 1 and 3) connected to a first end of the display module to roll and unroll the display module; 
a connecting portion (a connecting portion which is connected between a roller 140 and a left end of the display module 120, figures 1 and 3) connected to a second end of the display module; and 
a second driving part (140, figures 1 and 3) connected to the connecting portion to roll and unroll the connecting portion, wherein the second driving part unrolls the connecting portion when the first driving part rolls the display module, and the second driving part rolls the connecting portion when the first driving part unrolls the display module (figures 1 and 3). 
Regarding claim 2, Lee discloses wherein the second end of the display module moves away from the second driving part along the first direction when the first driving part rolls the display module, and the second end of the display module moves toward the second driving part along the first direction when the first driving part unrolls the display module (figures 1 and 3). 
Regarding claim 12, Lee discloses wherein the connecting portion contains a material having a predetermined elastic force (140, figures 1 and 3). 
Regarding claim 18, Lee discloses a display device (100, figures 1-3) comprising: 
a display module (120, figures 1 and 3);
a supporting portion (160, figures 1 and 3) disposed under the display module and which supports a part of the display module; 
a first driving part (150, figures 1 and 3) connected to a first end of the display module to roll and unroll the display module; and 
a second driving part (140, figures 1 and 3) connected to a second end of the display module to roll and unroll the display module, wherein the second driving part unrolls the display module when the first driving part rolls the display module, and the first driving part unrolls the display module when the second driving part rolls the display module (figures 1 and 3). 

Allowable Subject Matter
Claims 3, 4-7, 8-9, 10-11, 13-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 3 discloses the combination features of “wherein each of the first driving part and the second driving part rotates about a rotation axis parallel to a second direction crossing the first direction, and the first driving part and the second driving part rotate in a same direction.”  These features, in conjunction with other features, as claimed in the combination features of the claims 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  
The claim 4 discloses the combination features of “wherein the display module includes a first part exposed outside; and a second part extending from the first part, not exposed outside, and having a portion rolled around the first driving part, and wherein the supporting portion is disposed under the first part to support the first part and is separated from the second part.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 5-7 depend on the allowed claim 4.
The claim 8 discloses the combination features of “a fastening portion which fixes a second end of the display module and a second end of the supporting portion, wherein the connecting portion is connected to the display module and the supporting portion through the fastening portion.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 9 depends on the allowed claim 8.
 	The claim 10 discloses the combination features of “wherein the connecting portion includes a first belt extending in the first direction; and a second belt extending in the first direction and spaced apart from the first belt in a second direction crossing the first direction.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 11 depends on the allowed claim 10.
 	The claim 13 discloses the combination features of “wherein the supporting portion includes a plurality of support bars arranged in the first direction; a plurality of guide bars protruding from both sides of each of the plurality of support bars in a second direction crossing the first direction; and a plurality of links connecting the plurality of guide bars.” These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 14-17 depend on the allowed claim 13.
 	The claim 19 discloses the combination features of “wherein the display module includes a window; and a display panel disposed under the window, the first driving part includes a first driving unit connected to a first end of the window to roll and unroll the window; and a second driving unit connected to a first end of the display panel to roll and unroll the display panel, and the second driving part includes: a fourth driving unit connected to a second end of the window to roll and unroll the window; and a fifth driving unit connected to a second end of the display panel to roll and unroll the display panel.”  These features, in conjunction with other features, as claimed in the claim 18, were neither found to be disclosed, nor suggested by the prior art of records.  
The claim 20 discloses the combination features of “wherein the first driving part further includes a third driving unit connected to a first end of the supporting portion, and the second driving part further includes a sixth driving unit connected to a second end of the supporting portion.”  These features, in conjunction with other features, as claimed in the claim 18, were neither found to be disclosed, nor suggested by the prior art of records.  
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choi et al., [US 2020/0337161] disclose rollable display device;
Seo et al. [US 2018/0077808] disclose display device;
Yoon [US 2020/0020255] discloses flexible display apparatus; and
Kim et al. [US 2018/0110137] disclose rollable display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung S. Bui/
Primary Examiner, Art Unit 2841
04/26/2022